Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/27/2018, 07/22/2019, 08/21/2019, 02/07/2020 and 09/14/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 1 is objected to because it includes abbreviation, for example PUF, without its  meaning.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2 are rejected under 35 U.S.C. 103 as being unpatentable over SEOL et al. (US 20140037086 A1 hereinafter “Seol”), in view of HUNG et al (US 20180176012 A1 hereinafter “Hung”), in view of BABA et al. (US 20200267341 A1 hereinafter “Baba”).
Regarding claim 1, Seol discloses a processing circuit connected with the PUF entropy pool to receive the output data (¶0050, The flash memory 1100 performs erase, program, and/or read operation(s) under the control of the memory controller 1200 and may be generally understood as including a memory cell array 1110 including constituent flash memory cells, and a data input/output (I/O) circuit 1140; ¶0065, The page buffer circuit 1130 is connected to the memory cell array 1110 via bit lines BL0 to BLm. The page buffer circuit 1130 may include a plurality of individual page buffers (not shown), where each page buffer is connected to a corresponding bit line in a conventionally understood “all bit line structure”. … The page buffer circuit 1130 may be used to temporarily store “program data” (e.g., the encrypted data provided by the security circuit 130 of FIG. 1) to be programmed to the memory cell array 1110 during a program operation, or to temporarily store “read data” retrieved from the memory cell array 1110 during a read operation); and 
According to the citation above, Seol discloses a processing circuit (flash memory 1100) connected with the PUF entropy pool (flash memory 1110) to receive the output data (data in “all bit line structure” such as bit lines BL0 to BLm).
wherein when the random code generator is in a normal working state (¶0050, The flash memory 1100 performs erase, program, and/or read operation(s) … Under these assumptions, the flash memory 1100 may perform erase operations on a memory block basis, and perform program and/or read operations on a page basis), the entropy key storage circuit provides at least one entropy key of the plural entropy keys to the processing circuit (¶0066, The data I/O circuit 1140 is connected to the page buffer circuit 1130 via data lines DL), and the processing circuit processes the output data into a random code according to the at least one entropy key (¶0056, the key generator 1250 may logically combine user-.  
According to the citation above, Seol discloses wherein when the random code generator (data I/O circuit 1140) is in a normal working state (during a read operation), the entropy key storage circuit (page buffer circuit 1130) provides at least one entropy key (read data which is the user-provided (or host-provided) information from the memory controller 1200) of the plural entropy keys to the processing circuit (data I/O circuit 1140), and the processing circuit (data I/O circuit 1140) processes the output data (data in “all bit line structure” to “read data” from the page buffer circuit 1130) into a random code according to the at least one entropy key (a random number may be provided as random read data retrieved from the flash memory 1110 via the page buffer circuit 1130; More specifically, depending on the one or more random number read voltage(s) (Vrn) to the selected word line WL0).
Although Seol discloses the page buffer circuit 1130, it does not discloses “an entropy key storage circuit connected with the PUF entropy pool to receive plural entropy keys from the PUF entropy pool.”
 an entropy key storage circuit connected with the PUF entropy pool to receive plural entropy keys from the PUF entropy pool (¶0189, FIG. 19 is an alternative in which the set of memory cells 189 used by the physical unclonable function is in the flash memory array 185, and outside of the particular block 187 used for storage of the key. In this example, the particular block used for storage of the key includes a first sub-block 187C in which the key or multiple keys are maintained in the memory), 
According to the citation above, Hung discloses an entropy key storage circuit (particular block 187 used for storage of the key) connected with the PUF entropy pool (cells 189 used by the physical unclonable function) to receive plural entropy keys (key) from the PUF entropy pool (cells 189 used by the physical unclonable function).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine the memory cell array 1110 in the flash memory 1100 by modifying the particular block 187 used for storage of the key based upon the teachings of Hung. A person having ordinary skill in the art would have been motivated to combine these features because it would allow, “The data set, upon completion of the execution of the physical unclonable function, can then be copied from the set of memory cells 189 to the particular block 187 reserved or configured for storing the key” (¶0185).
However, the combination of Seol and Hung does not explicitly discloses, “an address Y decoder comprising plural Y control lines, wherein the address Y decoder selectively activates the plural Y control lines according to a first address Y signal; an address X decoder comprising plural X control lines, wherein the address X decoder selectively activates the plural X control lines according to a first address X signal; a PUF entropy pool connected with the plural Y control lines and the plural X control lines, wherein the PUF entropy pool generates an output data according to the activated Y control lines and the activated X control lines”.
an address Y decoder comprising plural Y control lines, wherein the address Y decoder selectively activates the plural Y control lines according to a first address Y signal (¶0147, A row address decoder 308 is connected to each word line 304, and a column address decoder 309 is connected to each bit line 305. Through the row address decoder 308 and the column address decoder 309, the current memory cell 300 to be subjected to writing, erasing, or reading is selected from the memory cell array 303; ¶0149, a row to which the current memory cell 300 to be subjected to writing is connected is selected, and a control voltage is applied to the corresponding word line 304 so that the access transistor 302 of the memory cell 300 is turned on to enable data writing to the memory cell 300); 
According to the citation above, Baba discloses an address Y decoder (A row address decoder 308) comprising plural Y control lines (each word line 304), wherein the address Y decoder selectively activates the plural Y control lines (a control voltage is applied to the corresponding word line 304) according to a first address Y signal (the access transistor 302 of the memory cell 300 is turned on to enable data writing).
an address X decoder comprising plural X control lines, wherein the address X decoder selectively activates the plural X control lines according to a first address X signal (¶0147, A row address decoder 308 is connected to each word line 304, and a column address decoder 309 is connected to each bit line 305. Through the row address decoder 308 and the column address decoder 309, the current memory cell 300 to be subjected to writing, erasing, or reading is selected from the memory cell array 303; ¶0148, a voltage for data writing is applied to the corresponding bit line 305, and a voltage is applied to the other bit lines so that data writing will not be performed even if the voltage for data writing is applied to any of the corresponding memory cells); 
According to the citation above, Baba discloses an address X decoder (a column address decoder 309) comprising plural X control lines (each bit line 305), wherein the address X decoder selectively activates the plural X control lines (a voltage for data writing is applied to the corresponding bit line 305) according to a first address X signal (if the voltage for data writing is applied to any of the corresponding memory cells).
a PUF entropy pool connected with the plural Y control lines and the plural X control lines, wherein the PUF entropy pool generates an output data according to the activated Y control lines and the activated X control lines (¶0146, A memory cell 300 is formed with a memory element 301 and an access transistor 302, and a memory cell array 303 in which memory cells 300 are arranged in a plurality of rows and a plurality of columns is formed. A word line 304, a bit line 305, a first power supply line 306, and a second power supply line 307 are connected to each memory cell 300; ¶0147, the current memory cell 300 to be subjected to writing, erasing, or reading is selected from the memory cell array 303); 
According to the citation above, Baba discloses a PUF entropy pool (memory cell 300) connected with the plural Y control lines (word line 304) and the plural X control lines (bit line 305), wherein the PUF entropy pool (memory cell 300) generates an output data according to the activated (writing, erasing, or reading is selected) Y control lines and the activated X control lines (cell array 303).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine the memory cell array 1110 in the flash memory 1100 by modifying the memory cell array 303 based upon the teachings of Baba. A person having ordinary skill in the art would have been motivated to combine these features because it would allow, “it becomes possible to perform data writing by applying a desired data write voltage only to the selected memory cell 300, while preventing unexpected data writing from being performed on the unselected memory cells” (¶0149).

Regarding claim 2, the combination of Seol, Hung and Baba teaches all features of the processing circuit of claim 1 above. Seol discloses the random code generator as claimed in  wherein during an initialization process of the random code generator, the PUF entropy pool provides the plural entropy keys to the entropy key storage circuit (Fig. 3; ¶0060, Each cell string 1112 includes a string selection transistor connected to a string selection line SSL, a plurality of memory cells respectively connected to a plurality of word lines WL0 to WL63, and a ground selection transistor connected to a ground selection line GSL. For each cell string 1112, the constituent string selection transistor is connected to a corresponding bit line; ¶0065, The page buffer circuit 1130 is connected to the memory cell array 1110 via bit lines BL0 to BLm. The page buffer circuit 1130 may include a plurality of individual page buffers (not shown), where each page buffer is connected to a corresponding bit line in a conventionally understood “all bit line structure”; ¶0066, The data I/O circuit 1140 is connected to the page buffer circuit 1130 via data lines DL. … Accordingly, the data I/O circuit 1140 may receive program data from the memory controller 1200 during a program operation, and may pass read data to the memory controller 1200 during a read operation; ¶0067, a random number may be provided as random read data retrieved from the flash memory 1110 via the page buffer circuit 1130 and data I/O circuit 1140 under the control of control logic 1160; ¶0070, a particular random number read voltage—defined in view of one or more characteristic(s) of the constituent flash memory cells of the memory cell array 1110—may be applied to the selected word line WL0; ¶0071, During the random number generating operation, the control logic 1160 may be used to control the generation of a random number by providing one or more random number read voltage(s) (Vrn) to the selected word line WL0).
According to the citation above, Seol discloses wherein during an initialization process of the random code generator (a read operation), the PUF entropy pool (flash memory 1110 (incorporating Hung’s teaching by the particular block 187)—may be applied to the selected word line WL0, Emphasis added) provides the plural entropy keys (providing one or more random number read voltage(s) (Vrn) to the selected word line WL0) to the entropy key storage circuit (page buffer circuit 1130 via bit lines BL0 to BLm, cell string 1112 connected to word lines WL0 to WL63 and corresponding bit line (BL0 to BLm)).

Regarding claim 3, the combination of Seol, Hung and Baba teaches all features of the processing circuit of claim 1 above. Seol discloses the random code generator as claimed in claim 1, wherein the processing circuit comprises a sequence logic circuit (¶0058, the flash memory 1100 comprises, in addition to the memory cell array 1110 and Data I/O circuit 1240; an address decoder 1120, a page buffer circuit 1130, a voltage generator 1150, and control logic 1160), wherein the sequence logic circuit receives the output data and a first entropy key of the plural entropy keys and generates a sequence adjusted data (¶0065, The page buffer circuit 1130 is connected to the memory cell array 1110 via bit lines BL0 to BLm. The page buffer circuit 1130 may include a plurality of individual page buffers (not shown), where each page buffer is connected to a corresponding bit line in a conventionally understood “all bit line structure”. … The page buffer circuit 1130 may be used to temporarily store “program data” (e.g., the encrypted data provided by the security circuit 130 of FIG. 1) to be programmed to the memory cell array 1110 during a program operation, or to temporarily store “read data” retrieved from the memory cell array 1110 during a read operation; ¶0071, During the random number generating operation, the control logic 1160 may be used to control the generation of a random number by providing one or more random number read voltage(s) (Vrn) to the selected word line WL0; ¶0087, The method of FIG. 7 will be described in the context of the flash memory system and working example described above in relation to FIGS. 2 and 3; ¶0090, Alternately, multiple random number read voltages may be sequentially applied to the programmed flash memory cells. (See, FIG. 5)).  
According to the citation above, Seol discloses wherein the processing circuit (flash memory 1100) comprises a sequence logic circuit (1110-1160), wherein the sequence logic circuit (page buffer circuit 1130) receives the output data (data in “all bit line structure”) and a first entropy key of the plural entropy keys (one or more random number read voltage(s) (Vrn) to the selected word line WL0) and generates a sequence adjusted data (“read data” retrieved from the memory cell array 1110 which multiple random number read voltages may be sequentially applied).

Regarding claim 4, the combination of Seol, Hung and Baba teaches all features of the processing circuit of claim 3 above. Seol discloses the random code generator as claimed in claim 3, wherein the processing circuit further comprises an entanglement logic circuit, wherein the entanglement logic circuit receives the sequence adjusted data and a second entropy key of the plural entropy keys and generates an entangled data (¶0056, the key generator 1250 may logically combine user-provided (or host-provided) information with the random number to generate the encryption key(s); ¶0060, the flash memory cells of the memory cell array 1110 are arranged in a plurality of defined cell strings 1112; ¶0065, temporarily store “read data” retrieved from the memory cell array 1110 during a read operation; ¶0066, The data I/O circuit 1140 is connected to the page buffer circuit 1130 via data lines DL. Further with respect to FIG. 2, it is assumed that the data I/O circuit 1140 is be connected to the memory controller 1200 via input/output lines. Accordingly, the data I/O circuit 1140 may receive program data from the memory controller 1200 during a program operation, and may pass read data to the memory controller 1200 during a read operation; ¶0067, a random number may be provided as random read data retrieved from the flash memory 1110 via the page buffer circuit 1130 and data I/O circuit 1140 under the control of control logic 1160).
According to the citation above, Seol discloses wherein the entanglement logic circuit (data I/O circuit 1140) receives the sequence adjusted data (“read data” during a read operation via data lines DL) and a second entropy key of the plural entropy keys (program data which user provided via the memory controller 1200) and generates an entangled data (random number from the flash memory 1110 including a plurality of defined cell strings 1112).

Regarding claim 5, the combination of Seol, Hung and Baba teaches all features of the processing circuit of claim 4 above. Seol discloses the random code generator as claimed in claim 4, wherein the processing circuit further comprises an encryption logic circuit (¶0056, the key generator 1250 may be used to generate one or more encryption keys for use by the encryption circuit 1260), wherein the encryption logic circuit receives the entangled data and a third entropy key of the plural entropy keys and generates an encrypted data, wherein the encrypted data is the random code (¶0056, the key generator 1250 may generate an encryption key using a random number (RN) received from the flash memory 1100. The key generator 1250 may generate the encryption key(s) from the random number (RN) using one or more conventionally understood methods; ¶0057, Using the one or more encryption keys, the encryption circuit 1260 may encrypt incoming data to generate the encrypted data ultimately programmed to the memory cell array 1110 of the flash memory 1100).  
According to the citation above, Seol discloses wherein the processing circuit further comprises an encryption logic circuit (encryption circuit 1260), wherein the encryption logic circuit (encryption circuit 1260) receives the entangled data (random number (RN); incoming data which programmed to the memory cell array 1110 of the flash memory 1100) and a third entropy key (encryption key) of the plural entropy keys and generates an encrypted data, wherein the encrypted data is the random code (random number (RN) which encrypted data ultimately programmed to the memory cell array 1110 of the flash memory 1100).

Regarding claim 6, the combination of Seol, Hung and Baba teaches all features of the processing circuit of claim 3 above. Seol discloses the random code generator as claimed in claim 3, wherein the processing circuit further comprises an encryption logic circuit , wherein the encryption logic circuit receives the sequence adjusted data and a second entropy key of the plural entropy keys and generates an encrypted data (¶0057, Using the one or more encryption keys, the encryption circuit 1260 may encrypt incoming data to generate the encrypted data ultimately programmed to the memory cell array 1110 of the flash memory 1100; ¶0065, temporarily store “read data” retrieved from the memory cell array 1110 during a read operation; ¶0066, The data I/O circuit 1140 is connected to the page buffer circuit 1130 via data lines DL. Further with respect to FIG. 2, it is assumed that the data I/O circuit 1140 is be connected to the memory controller 1200 via input/output lines. Accordingly, the data I/O circuit 1140 may receive program data from the memory controller 1200 during a program operation, and may pass read data to the memory controller 1200 during a read operation).  
According to the citation above, Seol discloses wherein the processing circuit further comprises an encryption logic circuit (encryption circuit 1260), wherein the encryption logic circuit (encryption circuit 1260) receives the sequence adjusted data (“read data” or the incoming data which ultimately programmed to the memory cell array 1110 of the flash memory 1100) and a second entropy key of the plural entropy keys (one or more encryption keys) and generates an encrypted data (encrypt incoming data).

Regarding claim 7, the combination of Seol, Hung and Baba teaches all features of the processing circuit of claim 6 above. Seol discloses the random code generator as claimed in claim 6, wherein the processing circuit further comprises an entanglement logic circuit (¶0056, the key generator 1250 may be used to generate one or more encryption keys for use by the encryption circuit 1260), wherein the entanglement logic circuit receives the encrypted data and a third entropy key of the plural entropy keys and generates an entangled data, wherein the entangled data is the random code (¶0056, the key generator 
According to the citation above, Seol discloses wherein the processing circuit further comprises an entanglement logic circuit (data I/O circuit 1140), wherein the entanglement logic circuit (data I/O circuit 1140) receives the encrypted data (encrypted data ultimately programmed to the memory cell array 1110 of the flash memory 1100) and a third entropy key of the plural entropy keys (program data which user provided via the memory controller 1200) and generates an entangled data (a plurality of defined cell strings 1112), wherein the entangled data is the random code (random number from the flash memory 1110 including 1112).

Regarding claim 8, the combination of Seol, Hung and Baba teaches all features of the processing circuit of claim 1 above. Seol discloses the random code generator as claimed in claim 1, wherein the processing circuit comprises an entanglement logic circuit (¶0058, the flash memory 1100 comprises, in addition to the memory cell array 1110 and Data I/O circuit , wherein the entanglement logic circuit receives the output data and a first entropy key of the plural entropy keys and generates an entangled data (¶0060, the flash memory cells of the memory cell array 1110 are arranged in a plurality of defined cell strings 1112; ¶0065, The page buffer circuit 1130 is connected to the memory cell array 1110 via bit lines BL0 to BLm. The page buffer circuit 1130 may include a plurality of individual page buffers (not shown), where each page buffer is connected to a corresponding bit line in a conventionally understood “all bit line structure”. … The page buffer circuit 1130 may be used to temporarily store “program data” (e.g., the encrypted data provided by the security circuit 130 of FIG. 1) to be programmed to the memory cell array 1110 during a program operation, or to temporarily store “read data” retrieved from the memory cell array 1110 during a read operation; ¶0071, During the random number generating operation, the control logic 1160 may be used to control the generation of a random number by providing one or more random number read voltage(s) (Vrn) to the selected word line WL0).
According to the citation above, Seol discloses wherein the processing circuit comprises an entanglement logic circuit (page buffer circuit 1130), wherein the entanglement logic circuit (page buffer circuit 1130) receives the output data (data in “all bit line structure”) and a first entropy key of the plural entropy keys (one or more random number read voltage(s) (Vrn) to the selected word line WL0) and generates an entangled data (“read data” retrieved from the memory cell array 1110 including a plurality of defined cell strings 1112).

Regarding claim 9, the combination of Seol, Hung and Baba teaches all features of the processing circuit of claim 8 above. Seol discloses the random code generator as claimed in claim 8, wherein the processing circuit further comprises a sequence logic circuit, wherein the sequence logic circuit receives the entangled data and a second entropy key of the plural entropy keys and generates a sequence adjusted data (¶0056, the key generator 1250 may logically combine user-provided (or host-provided) information with the random number to generate the encryption key(s); ¶0065, temporarily store “read data” retrieved from the memory cell array 1110 during a read operation; ¶0066, The data I/O circuit 1140 is connected to the page buffer circuit 1130 via data lines DL. Further with respect to FIG. 2, it is assumed that the data I/O circuit 1140 is be connected to the memory controller 1200 via input/output lines. Accordingly, the data I/O circuit 1140 may receive program data from the memory controller 1200 during a program operation, and may pass read data to the memory controller 1200 during a read operation; ¶0067, a random number may be provided as random read data retrieved from the flash memory 1110 via the page buffer circuit 1130 and data I/O circuit 1140 under the control of control logic 1160; ¶0087, The method of FIG. 7 will be described in the context of the flash memory system and working example described above in relation to FIGS. 2 and 3; ¶0090, Alternately, multiple random number read voltages may be sequentially applied to the programmed flash memory cells. (See, FIG. 5)).  
According to the citation above, Seol discloses wherein the processing circuit further comprises a sequence logic circuit (data I/O circuit 1140), wherein the sequence logic circuit receives the entangled data (“read data” during a read operation via data lines DL) and a second entropy key of the plural entropy keys (program data which user provided via the memory controller 1200) and generates a sequence adjusted data (random number may be provided as random read data retrieved from the flash memory 1110 that multiple random number read voltages may be sequentially applied).

Regarding claim 10, the combination of Seol, Hung and Baba teaches all features of the processing circuit of claim 9 above. Seol discloses the random code generator as claimed in claim 9, wherein the processing circuit further comprises an encryption logic circuit (¶0056, the key generator 1250 may be used to generate one or more encryption keys for use , wherein the encryption logic circuit receives the sequence adjusted data and a third entropy key of the plural entropy keys and generates an encrypted data, wherein the encrypted data is the random code (¶0056, the key generator 1250 may generate an encryption key using a random number (RN) received from the flash memory 1100. The key generator 1250 may generate the encryption key(s) from the random number (RN) using one or more conventionally understood methods; ¶0057, Using the one or more encryption keys, the encryption circuit 1260 may encrypt incoming data to generate the encrypted data ultimately programmed to the memory cell array 1110 of the flash memory 1100).  
According to the citation above, Seol discloses wherein the processing circuit further comprises an encryption logic circuit (encryption circuit 1260), wherein the encryption logic circuit (encryption circuit 1260) receives the sequence adjusted data (random number (RN)) and a third entropy key (encryption key) of the plural entropy keys and generates an encrypted data, wherein the encrypted data is the random code (random number (RN) which encrypted data ultimately programmed to the memory cell array 1110 of the flash memory 1100). 

Regarding claim 11, the combination of Seol, Hung and Baba teaches all features of the processing circuit of claim 8 above. Seol discloses the random code generator as claimed in claim 8, wherein the processing circuit further comprises an encryption logic circuit (¶0056, the key generator 1250 may be used to generate one or more encryption keys for use by the encryption circuit 1260), wherein the encryption logic circuit receives the entangled data and a second entropy key of the plural entropy keys and generates an encrypted data (¶0057, Using the one or more encryption keys, the encryption circuit 1260 may encrypt incoming data to generate the encrypted data ultimately programmed to the memory cell array 1110 of the flash memory 1100; ¶0065, temporarily store “read data” retrieved from the memory .
According to the citation above, Seol discloses wherein the processing circuit further comprises an encryption logic circuit (encryption circuit 1260), wherein the encryption logic circuit receives the entangled data (“read data” or the incoming data which ultimately programmed to the memory cell array 1110 of the flash memory 1100) and a second entropy key of the plural entropy keys (one or more encryption keys) and generates an encrypted data (encrypt incoming data).

Regarding claim 12, the combination of Seol, Hung and Baba teaches all features of the processing circuit of claim 11 above. Seol discloses the random code generator as claimed in claim 11, wherein the processing circuit further comprises a sequence logic circuit (¶0056, the key generator 1250 may be used to generate one or more encryption keys for use by the encryption circuit 1260), wherein the sequence logic circuit receives the encrypted data and a third entropy key of the plural entropy keys and generates a sequence adjusted data, wherein the sequence adjusted data is the random code (¶0056, the key generator 1250 may logically combine user-provided (or host-provided) information with the random number to generate the encryption key(s); ¶0057, Using the one or more encryption keys, the encryption circuit 1260 may encrypt incoming data to generate the encrypted data ultimately programmed to the memory cell array 1110 of the flash memory 1100; ¶0065, temporarily store “read data” retrieved from the memory cell array 1110 during a read operation; ¶0066, The data I/O circuit 1140 is connected to the page buffer circuit 1130 via data lines DL. .
According to the citation above, Seol discloses wherein the processing circuit further comprises a sequence logic circuit (data I/O circuit 1140), wherein the sequence logic circuit (data I/O circuit 1140) receives the encrypted data (encrypted data ultimately programmed to the memory cell array 1110 of the flash memory 1100) and a third entropy key of the plural entropy keys (program data which user provided via the memory controller 1200) and generates a sequence adjusted data, wherein the sequence adjusted data (multiple random number read voltages may be sequentially applied) is the random code (random number may be provided as random read data retrieved from the flash memory 1110).

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over SEOL et al. (US 20140037086 A1 hereinafter “Seol”), in view of HUNG et al (US 20180176012 A1 hereinafter “Hung”), in view of BABA et al. (US 20200267341 A1 hereinafter “Baba”) as applied to claim 1 above, and further in view of Lee et al. (US 20160156476 A1 hereinafter “Lee”).
Regarding claim 13, the combination of Seol, Hung and Baba teaches all features of the processing circuit of claim 1 except “wherein the processing circuit further comprises an encryption logic circuit, wherein the encryption logic circuit receives the output data and a first entropy key of the plural entropy keys and generates an encrypted data.”
wherein the processing circuit further comprises an encryption logic circuit (¶0108, The cryptographic processing circuit 1500 may perform an encryption/decryption operation of input and output data using a key value output from the PUF circuit 1400), wherein the encryption logic circuit receives the output data and a first entropy key of the plural entropy keys and generates an encrypted data (¶0104, the electronic device denoted by 1000 may include at least one processor 1100, a buffer memory 1200, a code memory 1300, a PUF circuit 1400, a cryptographic processing circuit 1500; ¶0105, The buffer memory 1200 may temporarily store data processed by the processor 1100; ¶0107, The PUF circuit 1400 may include a bit generator 1410 for generating PUF data and an error correction unit 1420 for correcting an error of the generated PUF data. The bit generator 1410 may be implemented by the PUF cell array 110 shown in FIG. 1; ¶0108, The cryptographic processing circuit 1500 may perform an encryption/decryption operation of input and output data using a key value output from the PUF circuit 1400).
Lee discloses wherein the processing circuit further comprises an encryption logic circuit (cryptographic processing circuit 1500), wherein the encryption logic circuit receives the output data (output data from the buffer memory 1200) and a first entropy key (a key value output from the PUF circuit 1400) of the plural entropy keys and generates an encrypted data (encryption/decryption operation of input and output data).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine the memory cell array 1110 in the flash memory 1100 by modifying the electronic device denoted by 1000 based upon the teachings of Lee. A person having ordinary skill in the art would have been motivated to combine these features because it would allow, “The PUF circuit 1400 may include a bit generator 1410 for generating PUF data. The bit generator 1410 may be implemented by the PUF cell array” (¶0107).

Regarding claim 14, the combination of Seol, Hung, Baba and Lee teaches all features of the processing circuit of claim 13. Seol discloses the random code generator as claimed in claim 13, wherein the processing circuit further comprises a sequence logic circuit (¶0058, the flash memory 1100 comprises, in addition to the memory cell array 1110 and Data I/O circuit 1240; an address decoder 1120, a page buffer circuit 1130, a voltage generator 1150, and control logic 1160), wherein the sequence logic circuit receives the encrypted data and a second entropy key of the plural entropy keys and generates a sequence adjusted data (¶0065, The page buffer circuit 1130 is connected to the memory cell array 1110 via bit lines BL0 to BLm. The page buffer circuit 1130 may include a plurality of individual page buffers (not shown), where each page buffer is connected to a corresponding bit line in a conventionally understood “all bit line structure”. … The page buffer circuit 1130 may be used to temporarily store “program data” (e.g., the encrypted data provided by the security circuit 130 of FIG. 1) to be programmed to the memory cell array 1110 during a program operation, or to temporarily store “read data” retrieved from the memory cell array 1110 during a read operation; ¶0071, During the random number generating operation, the control logic 1160 may be used to control the generation of a random number by providing one or more random number read voltage(s) (Vrn) to the selected word line WL0; ¶0087, The method of FIG. 7 will be described in the context of the flash memory system and working example described above in relation to FIGS. 2 and 3; ¶0090, Alternately, multiple random number read voltages may be sequentially applied to the programmed flash memory cells. (See, FIG. 5)).
According to the citation above, Seol discloses wherein the processing circuit (flash memory 1100) further comprises a sequence logic circuit (1110-1160), wherein the sequence logic circuit (page buffer circuit 1130) receives the encrypted data (“program data” (e.g., the encrypted data provided)) and a second entropy key of the plural entropy keys (one or more random number read voltage(s) (Vrn) to the selected word line WL0) and generates a sequence adjusted data (“read data” retrieved from the memory cell array 1110 that multiple random number read voltages may be sequentially applied).

Regarding claim 15, the combination of Seol, Hung, Baba and Lee teaches all features of the processing circuit of claim 14. Seol discloses the random code generator as claimed in claim 14, wherein the processing circuit further comprises an entanglement logic circuit (¶0050, The flash memory 1100 performs erase, program, and/or read operation(s) under the control of the memory controller 1200 and may be generally understood as including a memory cell array 1110 including constituent flash memory cells, and a data input/output (I/O) circuit 1140), wherein the entanglement logic circuit (data input/output (I/O) circuit 1140) receives the sequence adjusted data and a third entropy key of the plural entropy keys and generates an entangled data, wherein the entangled data is the random code (¶0056, the key generator 1250 may logically combine user-provided (or host-provided) information with the random number to generate the encryption key(s); ¶0060, the flash memory cells of the memory cell array 1110 are arranged in a plurality of defined cell strings 1112; ¶0065, temporarily store “read data” retrieved from the memory cell array 1110 during a read operation; ¶0066, The data I/O circuit 1140 is connected to the page buffer circuit 1130 via data lines DL. Further with respect to FIG. 2, it is assumed that the data I/O circuit 1140 is be connected to the memory controller 1200 via input/output lines. Accordingly, the data I/O circuit 1140 may receive program data from the memory controller 1200 during a program operation, and may pass read data to the memory controller 1200 during a read operation; ¶0067, a random number may be provided as random read data retrieved from the flash memory 1110 via the page buffer circuit 1130 and data I/O circuit 1140 under the control of control logic 1160).
According to the citation above, Seol discloses wherein the processing circuit further comprises an entanglement logic circuit (flash memory 1100), wherein the entanglement logic circuit (data input/output (I/O) circuit 1140) receives the sequence adjusted data (“read  and a third entropy key of the plural entropy keys (program data which user provided via the memory controller 1200) and generates an entangled data (a plurality of defined cell strings 1112), wherein the entangled data is the random code (random number being provided as random read data retrieved from the flash memory 1110 including 1112).

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over SEOL et al. (US 20140037086 A1 hereinafter “Seol”), in view of HUNG et al (US 20180176012 A1 hereinafter “Hung”), in view of BABA et al. (US 20200267341 A1 hereinafter “Baba”), in view of Lee et al. (US 20160156476 A1 hereinafter “Lee”) as applied to claim 13 above and further in view of Wang et al. (US 20180145838 A1 hereinafter “Wang”).
Regarding claim 16, the combination of Seol, Hung, Baba and Lee teaches all features of the processing circuit of claim 13 except “wherein the processing circuit further comprises an entanglement logic circuit, wherein the entanglement logic circuit receives the encrypted data and a second entropy key of the plural entropy keys and generates an entangled data.” 
In a same field of endeavor, Wang discloses the random code generator as claimed in claim 13, wherein the processing circuit further comprises an entanglement logic circuit, wherein the entanglement logic circuit receives the encrypted data and a second entropy key of the plural entropy keys and generates an entangled data (¶0062, Data from the sensor 604 is fed into a decryption/encryption circuit 606, which encrypts the data for sending to an external personal health hub 608 and decrypts commands received from the health hub 608 using the PUF-based techniques described herein. … The cryptographic key generator 614 generates an encryption key that is applied to the decryption/encryption circuit 606 to encrypt the data for sending to the health hub 608).
According to the citation above, Seol discloses wherein the processing circuit further comprises an entanglement logic circuit (decryption/encryption circuit 606), wherein the entanglement logic circuit receives the encrypted data (encrypted commands received from the health hub 608) and a second entropy key of the plural entropy keys (cryptographic key generator 614) and generates an entangled data (decrypts commands received from the health hub 608).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine the flash memory 1100 by modifying the decryption/encryption circuit 606 based upon the teachings of Wang. A person having ordinary skill in the art would have been motivated to combine these features because it would allow, “That is, in this example, the IMD is equipped to both encrypt and decrypt data and commands” (¶0061).

Regarding 17, the combination of Seol, Hung, Baba, Lee and Wang teaches all features of the processing circuit of claim 16. Seol discloses the random code generator as claimed in claim 16, wherein the processing circuit further comprises a sequence logic circuit, wherein the sequence logic circuit receives the entangled data and a third entropy key of the plural entropy keys and generates a sequence adjusted data, wherein the sequence adjusted data is the random code(¶0056, the key generator 1250 may logically combine user-provided (or host-provided) information with the random number to generate the encryption key(s); ¶0065, temporarily store “read data” retrieved from the memory cell array 1110 during a read operation; ¶0066, The data I/O circuit 1140 is connected to the page buffer circuit 1130 via data lines DL. Further with respect to FIG. 2, it is assumed that the data I/O circuit 1140 is be connected to the memory controller 1200 via input/output lines. Accordingly, the data I/O circuit 1140 may receive program data from the memory controller 1200 during a program operation, and may pass read data to the memory controller 1200 during a read operation; ¶0067, a random number may be provided as random read data retrieved from the flash memory 1110 .  
According to the citation above, Seol discloses wherein the processing circuit further comprises a sequence logic circuit (data I/O circuit 1140), wherein the sequence logic circuit (data I/O circuit 1140) receives the entangled data (“read data” during a read operation via data lines DL) and a third entropy key of the plural entropy keys and generates a sequence adjusted data (program data which user provided via the memory controller 1200), wherein the sequence adjusted data is the random code (random number may be provided as random read data retrieved from the flash memory 1110).

Allowable Subject Matter
Claims 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The claims contain following underlined features which, when combined with other features of the claim, prior art of record failed to anticipate or render obvious at the time of instant invention was filed:
18. The random code generator as claimed in claim 1, wherein the address Y decoder and the address X decoder are connected with the entropy key storage circuit to receive a first entropy key and a second entropy key of the plural entropy keys from the entropy key storage circuit, wherein after the address Y decoder performs a scramble action on a second address Y signal and the first entropy key, the first address Y signal is generated, wherein after the address X decoder performs the scramble action on a second address X signal and the second entropy key, the first address X signal is generated.  
19. The random code generator as claimed in claim 1, wherein after the address Y decoder performs a scramble action on a second address Y signal and a first challenging signal, the scramble action on a second address X signal and a second challenging signal, the first address X signal is generated.  
20. The random code generator as claimed in claim 1, wherein the address Y decoder is connected with an address Y generator to receive the first address Y signal from the address Y generator, and the address X decoder is connected with an address X generator to receive the first address X signal from the address X generator, wherein the address Y generator and the address X decoder are deterministic random bit generators or linear feedback shift registers.

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure regarding claims18-20 
Address scrambling in a semiconductor memory – Wong et al. (US 5943283 A): In accordance with an aspect of the invention, memory 100 includes an address scrambler 140 that generates a physical address from an input logical address i. The physical address contains a physical row address Y and a physical column address X that respectively represent row and column numbers for a memory cell in array 110. Input address i may be an address signal input to memory 100 for random access to memory cells in array 110 or may be from an on-chip counter that generates a sequential address signal for recording or playing back a data sequence.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SUH whose telephone number is (571)270-5524.  The examiner can normally be reached on campus 9:00 AM- 4:30 PM, alternate Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on (571) 272-3862.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.S./Examiner, Art Unit 2493                                                                                                                                                                                                        
/CARL G COLIN/Supervisory Patent Examiner, Art Unit 2493